DETAILED ACTION
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Election/Restrictions
Claims 8, 14, and 16 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/21.
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that the applicant asserts that it would not be a serious burden on the examiner if all the claims 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: evaluation device in claim 1, comparator device of claim 1, data storage device in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the suppression of an output warning signal until at least a tolerance time interval expires, provided that the concentration does not fall under a second threshold during the time interval. 
The limitation of determining whether the concentration falls under a threshold during a time interval is covered by performance of the limitation in the mind but for the recitation of generic computer components. As such, it falls under the “Mental Processes” grouping of abstract ideas.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the evaluation device is the only additional element recited in claim 1. Similarly, in the dependent claims, the use of a sensor in claim 19 recites a well-known, routine, and conventional device (as evidenced by the teachings of Fox below) and is merely incorporated as part of the data-gathering step, considered to be an insignificant extra-solution activity. Other dependent claims are directed to additional aspects of the abstract idea itself and does not amount to significantly more than the abstract idea. Accordingly the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As to claim 1, the claim recites defining a tolerance time interval and suppressing an output of the warning signal at least until the tolerance time interval expires, provided that c(t) < H during the tolerance time interval. It is unclear how the tolerance time interval is defined - whether it is started from the time that the concentration c exceeds the first threshold, or if it’s from the first data measurement point in time, or some other point in time altogether. For purposes of interpretation, the first interpretation will be used.
	As to claim 6, the claim recites that the output of the warning signal W is suppressed at least until the offset time interval is expired. It is noted that claim 1 states that the warning signal is suppressed at least until the tolerance time interval expires. It is unclear what occurs if the tolerance time interval expires but the offset time interval has not or vice versa. Does claim 6 override the requirement of claim 1 (in which case a further rejection under 112(d) would be merited) or would it require that both the tolerance time interval and the offset time interval has expired before the warning signal can be output? And when is the start point of these intervals? 
	As to claim 15, the claim recites delaying the expiry of the tolerance time interval as a function of the time period in which the concentration c is below the first threshold value L during the tolerance time interval. It is unclear how this delay is calculated, whether it is by the amount of events that the concentration stays below the threshold, the total amount of time In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.
	As to claim 17, the claim recites a high level warning WH which is suppressed at least until the high level offset time interval is expired. However, it is unclear whether the warning signal W is similarly suppressed during this time or if the device outputs a warning signal W while suppressing the high level warning WH.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2003/0125612) in view of Harper et al. (WO 2011/026053).
As to claims 1 and 20, Fox teaches a sensor device and corresponding method for detecting at least one analyte in a body fluid of a user ([0038-0040]), the sensor device comprising: at least one evaluation device (108) configured for evaluating a data stream of time-dependent concentrations c of the analyte ([0005]), wherein the evaluation device comprises at least one comparator device (108) configured for comparing a current value c(t) of 
Fox does not necessarily teach that the evaluation device is configured to define a tolerance time interval, prepare a warning signal, and suppress an output of the warning signal until the tolerance time interval expires, provided that c(t) < H during the tolerance time interval. However, Fox does teach that the glucose alarm functionality can treat the passing of different threshold levels differently ([0086-0087]) to indicate different levels of urgency. In addition, Fox also teaches that a tolerance time interval can be used to start a timer from the point where a first threshold is exceeded so that duplicative alarms can be suppressed during that time period (Fig. 5, [0099]).
Harper teaches an analyte measurement device (Abstract) which suppresses the output of an alarm at least until the expiration of a tolerance time interval, provided that it remains under another threshold value during the tolerance time interval ([0289-0295], Fig. 25C-G). It would have been obvious to modify Fox with Harper to suppress alarms for conditions that are not critical such that the user isn’t inundated with alarms which ultimately may not have been necessary, preventing a sort of “boy who cried wolf” effect for the user when it comes to the device alarms.
As to claim 2, Fox teaches storage means capable of storing a tolerance time value ∆t ([0022]).
As to claim 3, Harper teaches that the tolerance time value is manually adjusted by the user ([0287]). It would have been obvious to further modify the above combination with Harper 
As to claims 4-5, Harper teaches the evaluation device is configured to recognize a point of time at which an event is known to have an effect lowering the concentration of the analyte including administration of insulin and exercise ([0219]). It would have been obvious to modify the above combination further with Harper to utilize the input of such events as part of the assessment of blood glucose events.
As to claim 6, the combined teachings teach an offset time interval starting at t1 (Harper Fig. 25E - ts), wherein the device is configured to suppress the output of the warning signal at least until the offset time interval is expired, provided that c(t) < H during the offset time interval (Fox - Fig. 5). It is noted that anything that the art teaches with respect to hypoglycemic values can be applied in a symmetrical manner to hyperglycemic values.
As to claim 7, Fox teaches always providing a warning signal when c(t) exceeds H during the offset time period ([0086-0091]).
As to claims 9-10, Harper teaches the tolerance time interval is reinitialized at t1 as t1 +  ∆t ([0289-0295], Fig. 25C-G).
As to claim 11, Harper teaches that the offset value is manually adjusted by the user ([0287]). It would have been obvious to further modify the above combination with Harper to allow the tolerance time value to be adjusted by the user to allow configurations to their liking.
As to claim 13, Fox teaches the output of an alarm whenever the concentration exceeds a second threshold ([0086-0091]).

As to claim 18, Fox teaches the device is configured to transform the data stream into time-dependent concentrations of the analyte (Fig. 4).
As to claim 19, Fox teaches the sensor assembly with at least one sensor to provide signals to the sensor device ([0004-0005])

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2003/0125612) in view of Harper et al. (WO 2011/026053), and further in view of Budiman et al. (US 2010/0317952).
As to claim 12, the above combination does not necessary teach the use of an event known to lower concentration of an analyte to calculate a length of the offset time interval. However, Harper does teach the input of such events and associating them with glucose levels ([0219],[0248]). Budiman teaches using knowledge of such physiologically relevant information such as knowledge of insulin delivery to determine the amount of time before a timer is reset and to determine if an alarm is to be presented ([0019-0020]). As such, it would have been obvious to modify the above combination with Budiman to utilize information that is known to affect glucose levels in determining various threshold conditions for alarms to increase the accuracy of such events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791